Citation Nr: 0422675	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.  

2.  Entitlement to service connection for a left wrist 
disorder.  

3.  Entitlement to service connection for a bilateral heel 
disorder.  

4.  Entitlement to service connection for right elbow 
bursitis.  

5.  Entitlement to service connection for a right knee 
disorder.  

6.  Entitlement to service connection for a left knee 
disorder.  

7.  Entitlement to service connection for a right shoulder 
disorder.  

8.  Entitlement to an initial increased evaluation for 
postoperative left shoulder injury, currently assigned a 20 
percent evaluation.  




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1998 to 
September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that determination, the RO 
granted service connection for a postoperative left shoulder 
injury (assigned a 10 percent evaluation) and denied service 
connection for bilateral wrist, bilateral heel, right elbow, 
right and left knee, and right shoulder disorders.  The 
appellant disagreed with the rating assigned to the left 
shoulder disability and with the denials of service 
connection for the remaining disorders, and this appeal 
ensued.  

By a July 2003 rating decision, the RO increased to 20 
percent the evaluation of the left shoulder disability.  As 
the appellant seeks a further increase in the evaluation, the 
issue for appellate review is as stated on the title page of 
this decision.  

In March 2004, the appellant and his spouse testified at a 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  At the hearing, the appellant 
submitted additional evidence that had not been reviewed by 
the RO, and waived initial RO consideration of that evidence.  

In this decision, the Board denies the appellant's claims of 
entitlement to service connection for a right wrist disorder, 
a bilateral heel disorder, right elbow bursitis, right and 
left knee disorders, and a right shoulder disorder.  The 
issues of entitlement to service connection for a left wrist 
disorder and of entitlement to a higher evaluation for the 
left shoulder disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The record does not include competent medical evidence of 
a current right wrist disorder.  

2.  The record does not include competent medical evidence of 
a current bilateral heel disorder.  

3.  The record does not include competent medical evidence of 
current right elbow bursitis.  

4.  The record does not include competent medical evidence of 
a current right knee disorder.  

5.  The record does not include competent medical evidence of 
a current left knee disorder.  

6.  The record does not include competent medical evidence of 
a current right shoulder disorder.  




CONCLUSIONS OF LAW

1.  A right wrist disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

2.  A bilateral heel disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

3.  Right elbow bursitis was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

4.  A right knee disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

5.  A left knee disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

6.  A right shoulder disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA made significant changes to the VA's duty to notify 
and to assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 
20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.  

The appellant's claims were received in July 2001, and there 
is no issue as to provision of a form or instructions for 
applying for the benefit.  38 U.S.C.A. § 5102 (West 2002); 38 
C.F.R. §§ 3.150, 3.159(b)(2) (2003).  The United States Court 
of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi (Pelegrini II), No. 01-944, U.S. Vet. 
App. (June 24, 2004) (granting motion for reconsideration of 
and vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. 
App. 412 (2004)), held, in part, that a VCAA notice, as 
required by 38   U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made in December 
2000, after the enactment of the VCAA on November 9, 2000.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
II, No. 01-944, U.S. Vet. App., at 10; see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claims in July 2001, the RO 
sent him a July 2001 letter informing him of an upcoming VA 
examination (which he reported to).  The RO sent him a 
November 2001 letter informing him of the initial November 
2001 rating decision in this case.  Upon his disagreement, 
the RO sent him a September, November, and December 2002 
letters discussing the appellate process, the evidence VA 
needed from him, and when and where to send the information.  
By a July 2003 statement of the case, the RO listed the 
evidence considered, the legal criteria applicable, and the 
analysis of the claims, including identification of elements 
for which evidence was deficient.  In December 2003, the RO 
sent the appellant a letter informing him of a scheduled 
videoconference hearing (at which he testified in March 
2004).  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claims, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claims.  See 
Pelegrini II, No. 01-944, U.S. Vet. App., at 10.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  The evidence of record 
includes the appellant's application, the service medical 
records, VA clinical and treatment records, and other 
evidence and information submitted by the appellant.  The 
appellant has not identified any additional of information or 
evidence with regard to this claims.  There is no reasonable 
possibility further assistance might substantiate the claims.   
See 38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2003).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant underwent a VA examination in July 
2001.  

On appellate review, there are no areas in which further 
development is needed.  

II.  Analysis

Laws and regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease - such as arthritis - that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2003).  With chronic disease shown as such 
in service or within the presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Right wrist disorder

The initial question in any service-connection claim is 
whether the medical evidence in the claims file documents a 
current disorder.  VA examination in July 2001 reported the 
appellant's history of problems with his wrists over the 
previous two years.  In his March 2004 testimony, he asserted 
the pain he experienced came from his duties packing 
parachutes in service.  An x-ray study as part of the July 
2001 examination was negative, and the examination otherwise 
revealed no musculoskeletal, neurological, or sensory 
impairment or symptoms.  The examiner concluded there was no 
pathology of the right wrist to render a diagnosis.  
Moreover, a nerve conduction study in March 2003 was normal, 
with no electrodiagnostic evidence of neuropathy affecting 
the right wrist.  These findings indicate that the appellant 
does not have a current medical disorder of the right wrist 
that might form the predicate for a service-connected 
disability.  

The service medical records include an entry in September 
2000 of right wrist extension tendonitis.  VA clinical 
records in January 2002 indicated the appellant complained of 
pain in the right wrist.  Although the September 2000 service 
medical record entry noted tendonitis, the more recent 
evidence, including examination and x-ray studies in July 
2001 and a nerve conduction study in March 2003, revealed no 
current diagnosis.  Other VA clinical records, such as in 
February and June 2003, noted degenerative joint disease or 
osteoarthritis in multiple joints, though none of the joints 
were specified.  Pain is not a disability for which benefits 
may be granted, thereby rendering no probative the VA 
clinical records of January 2002.  See Sanchez-Benitez v. 
West , 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."), dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The February and 
June 2003 documents are also not probative, based on the lack 
of specificity in the discussion of the joints affected by 
arthritis.   

The medical evidence does not competently show a current 
right wrist disorder.  Based on the evidence of record and 
the analysis above, it is the determination of the Board that 
the preponderance of the evidence is against service 
connection for a right wrist disorder.  

Bilateral heel disorder

With respect to the initial question of whether the medical 
evidence in the claims file documents a current bilateral 
heel disorder, VA examination in July 2001 reported the 
appellant's complaints of pain in his heels.  An x-ray study 
was negative, and examination revealed no musculoskeletal, 
neurological, or sensory impairment of the heels.   The 
examiner concluded there was no pathology of the heels or 
feet to render a diagnosis.  These results provide strong 
medical evidence that the appellant does not have a current 
medical disorder affecting the right or left heel that would 
form the predicate for a disability.  The service medical 
records, in February 1998 indicated the appellant complained 
of bilateral heel pain after jump school and running, for 
which he was placed on one-week medical profile.  
Nonetheless, the remainder of the service medical records 
(including a bone scan in July 2001) were negative for a 
bilateral heel disorder, and the post-service evidence does 
not reveal such a disorder.  At his hearing in March 2004, 
the appellant testified he had heel pain prior to service, 
which was then aggravated by service activities.  The record 
includes no evidence of a pre-service heel disorder (the 
November 1997 service enlistment examination was silent as to 
any heel disorder or complaints).  Based on the evidence of 
record and the analysis above, it is the determination of the 
Board that the preponderance of the evidence is against 
service connection for a bilateral heel disorder.  

Right elbow bursitis

With respect to whether the medical evidence in the claims 
file documents a current right elbow disorder, VA examination 
in July 2001 reported the appellant's complaints of an injury 
to the right elbow in service while changing a tire.  An x-
ray study in July 2001 was negative, and examination revealed 
no musculoskeletal, neurological, or sensory impairment of 
the right elbow.  The examiner concluded there was no 
pathology of the right elbow to render a diagnosis.  These 
results indicate the appellant does not have a current 
medical disorder affecting the right elbow.  The service 
medical records, in July 2000 and June 2001, indicated an 
assessment of olecranon bursitis of the right elbow with pain 
for the prior year, following an injury changing a tire.  
Though the appellant's assertions in support of his claim 
correspond with the notations in the service clinical 
records, the fact remains the post-service medical evidence 
does not reveal a current right elbow disorder.  Based on the 
evidence of record and the analysis above, it is the 
determination of the Board that the preponderance of the 
evidence is against service connection for a right elbow 
disorder.  

Right knee disorder

With respect to whether the medical evidence in the claims 
file documents a current right knee disorder, VA examination 
in July 2001 reported the appellant's complaints of right 
knee pain in service.  An x-ray study of the right knee was 
negative, however, and examination revealed no 
musculoskeletal, neurological, or sensory impairment of the 
right knee.  The examiner concluded there was no pathology of 
the right knee to render a diagnosis.  These results indicate 
the appellant does not have a current medical disorder 
affecting the right knee.  The service medical records, in 
March and May 2001, showed complaints of right knee pain for 
the previous year, with an assessment of anterior knee pain.  
The fact remains, however, the post-service evidence does not 
reveal a current right knee disorder.  Based on the evidence 
of record and the analysis above, it is the determination of 
the Board that the preponderance of the evidence is against 
service connection for a right knee disorder.  

Left knee disorder

Osgood-Schlatter's disease, also called osteochondrosis, is 
an inflammation of bone and cartilage of the tuberosity of 
the tibia that occurs especially among adolescent males.  The 
service medical records show that in December 1998 the 
appellant complained of left knee pain and a mass over the 
lower half of the patella, which an examiner diagnosed as 
Osgood-Schlatter disease.  In February 1999, the examiner 
indicated the appellant had experienced this for the previous 
two years, and had been on active duty for just one year.  
Also noted was patella tendonitis with symptomatic ossicle 
patella tubercle.  In November 1999, Osgood-Schlatter disease 
was again noted affecting the left knee, with the appellant 
placed on a physical profile.  A medical board report in 
January 2001 noted knee pain diagnosed as Osgood-Schlatter's 
disease, which, as reported in March 2001, he used a knee 
brace.  

Within a few months of the appellant's separation from 
service, VA examination in July 2001 reported his complaints 
of left knee pain, with a history of Osgood-Schlatter disease 
that did not interfere with his activities of daily living, 
walking, posture, or gait.  It was noted he rode a bicycle 
for 11 miles each day.  An x-ray study of the left knee 
revealed old Osgood-Schlatter disease, and examination 
revealed no musculoskeletal, neurological, or sensory 
impairment of the left knee.  Although a VA clinical record 
in January 2002 noted left knee pain and an employer and a 
friend indicated in October 2002 statements the appellant 
experienced pain in his knees that affected his performance, 
the fact remains that the medical evidence of record shows no 
current disorder of the left knee that might form the 
predicate for a service-connected disability.  

Based on the evidence of record and the analysis above, it is 
the determination of the Board that the preponderance of the 
evidence is against service connection for a left knee 
disorder.  

Right shoulder disorder

With respect to whether there is a current right shoulder 
disorder, VA examination in July 2001 included an x-ray study 
of the right shoulder that was negative.  Moreover, the 
examination revealed no musculoskeletal, neurological, or 
sensory impairment of the right shoulder, and the examiner 
concluded there was no pathology of the right shoulder to 
render a diagnosis.  These results indicate the appellant 
does not have a current right shoulder disorder.  Although 
the appellant testified at his hearing that he had right 
shoulder pain, the service medical records are silent as to 
any injury or disorder of the right shoulder, and the post-
service medical evidence in the claims file is negative as to 
a right shoulder disease or injury.  Based on the evidence of 
record and the analysis above, it is the determination of the 
Board that the preponderance of the evidence is against 
service connection for a bilateral shoulder disorder.  


ORDER

Service connection for a right wrist disorder is denied.  

Service connection for a bilateral heel disorder is denied.  

Service connection for right elbow bursitis is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a right shoulder disorder is denied.  


REMAND

With respect to the claim of entitlement to service 
connection for a left wrist disorder, the record includes a 
VA clinical record in February 2004 diagnosing degenerative 
joint disease of the left wrist.  This is in contrast the 
findings of a VA examination in July 2001 that showed a 
negative x-ray of the left wrist and concluded there was no 
current diagnosis of a left wrist disorder.  

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, to include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim .  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  In this case, a VA examination is 
needed to determine the nature and etiology of the claimed 
left wrist disorder, including the nature of the degenerative 
disease discussed in the February 2004 VA clinical record.  

As for the claim for a higher evaluation for the left 
shoulder disability, the record shows receipt in June 2004 of 
VA clinical records documenting surgery on the left shoulder 
in March 2003.  The appellant testified at his hearing in 
March 2003 that he waived initial RO consideration of some 
documents he submitted at that time.  He also testified as to 
an upcoming surgery, and in June 2004 asked the RO to obtain 
this evidence.  The AMC obtained documentation of the surgery 
in June 2004 and forwarded it to the Board for insertion into 
the claims file.  The appellant has not waived initial RO 
consideration of this evidence, and so the claim is remanded 
for readjudication.  While on remand, the RO should schedule 
the appellant for a VA examination to determine the current 
severity of the left shoulder disability following the 
surgery.  

The case is remanded and the appellant should be given the 
opportunity to submit additional evidence and argument.  The 
VA should assist the appellant in this matter prior to the 
Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In doing so, 
the RO should notify the appellant and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided that is necessary to 
substantiate the claims.  In particular, 
the RO must inform the claimant (1) about 
the information and evidence not of 
record that is necessary to establish 
higher evaluations for his service-
connected disabilities and the revised 
spine and IDS rating criteria; (2) about 
the information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.   
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  Arrange for a VA examination to 
determine the nature and etiology of the 
degenerative disease of the left wrist.  
The claims file must be made available 
to, and be reviewed by, the examiner(s) 
in connection with the examinations, and 
they should so indicate in their 
report(s).  After reviewing the available 
medical records and examining the 
appellant, ask the examiner to opine - 
based on review of the evidence of 
record, examination of the appellant, and 
her or his professional expertise - on 
the nature of any current left wrist 
disorder.  If such a disorder is 
identified, the examiner should opine 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to symptoms or findings noted in 
the service medical records.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
findings and opinions should be set forth 
in a written report made part of the 
claims file.  

3.  Arrange for a VA orthopedic 
examination to determine the severity of 
the left shoulder disorder.  The claims 
file must be made available to, and be 
reviewed by, the examiner in connection 
with the examinations, and they should so 
indicate in their report.  The examiner 
should measure the range of motion and 
determine if there is any ankylosis, 
impairment of the humerus (loss of head, 
nonunion, fibrous union, recurrent 
dislocation at the scapulohumeral joint, 
and the frequency and character of any 
episodes of guarding), or impairment of 
the clavicle or scapula (dislocation, 
nonunion with or without loose movement, 
malunion).  The examiner should also 
assess whether there is any additional 
loss of motion or functional impairment 
due to pain on use, weakness, excess 
fatigability, or lack of endurance.  The 
findings and opinions should be set forth 
in a written report made part of the 
claims file.  

4.  The RO should readjudicate the claims 
currently in appellate status.  If any 
benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



